AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                               Page I of I



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                JUDGMENT IN A CRIMINAL CASE
                                v.                                           (For Offenses Committed On or After November 1, 1987)


                   Carlos Alberto Vilchez-Ruiz                               Case Number: 3:18-mj-23392-RNB

                                                                             Casev J Donovan
                                                                             Defendant's Atta ney


REGISTRATION NO.
                                                                                                         FILED
THE DEFENDANT:
                                                                                                          JAN 0 4 2019
 IZl pleaded guilty to count(s) -~~-'-~~~~~~~~~~~-\--tri.sRl<.,-!L'.LJ.ili~~,.;;;.;~,:,.,.,rl--
                                 1 of Complaint                       ___ ,, ., " nisTRICT CCURT
                                                                           SOUTHERN DISTRICT OF CALIFOt<Nll'
 D was found guilty to count(s)                                                                     DEPUTY
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                           Count Number(s)
8:1325(a)(2)                      ILLEGAL ENTRY (Misdemeanor)                                                 1



 D The defendant has been found not guilty on count( s)
                                                                         -----------------~~


 D Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.


                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED

  IZl Assessment: $10 WAIVED         IZl Fine: WAIVED
  IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative,                     charged in case _ _.

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Friday, January 4, 2019
                                                                          Date of Imposition of Sentence



                                                                          llliillt::WCK
                                                                          UNITED STATES MAGISTRATE JUDGE

                                                                                                                  3:18-mj-23392-RNB
